767 F.2d 922
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WILLIE B. TURNER, PETITIONER-APPELLANT,v.AILEENE LOVE, WARDEN, AND ATTORNEY GENERAL OF TENNESSEE,RESPONDENTS-APPELLEES.
NO. 85-5039
United States Court of Appeals, Sixth Circuit.
6/10/85

W.D.Tenn.
AFFIRMED
ORDER
BEFORE:  MERRITT and KENNEDY, Circuit Judges; and PHILLIPS, Senior Circuit Judge.


1
Petitioner has moved for appointment of counsel to represent him on appeal.  The case has been referred to a panel of this Court pursuant to Sixth Circuit Rule 9(a).  Upon examination of petitioner's brief and the record, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner appeals from the district court's order dismissing his habeas corpus petition as an abuse of the writ under Rule 9(b) of the Rules Governing 28 U.S.C. Sec. 2254 cases.  We affirm for the reasons stated by the district court.  Petitioner should present his unexhausted claims to the state courts for a determination as to whether he has waived the claims under Tennessee law by his failure to present them in earlier petitions.  See Parker v. Rose, 728 F.2d 392 (6th Cir. 1984).


3
Accordingly, it is ORDERED that the motion for appointment of counsel is denied and the district court's judgment is affirmed.  Sixth Circuit Rule 9(d)(3).